Title: Abigail Adams to John Quincy Adams and Charles Adams, 8 February 1781
From: Adams, Abigail
To: Adams, John Quincy,Adams, Charles


     
      My dear sons
      
       Febry. 8 1781
      
     
     I fear you will think Mamma is unmindfull of you if she does not write you a few lines by so good an opportunity. I wrote to both of you by Mr. Beals of this Town about a week ago, and my notice by this vessel is very short. I can only find time to tell you that tis a very long time since I heard from your Pappa, and much longer since I had a Letter from either of you. I think Dr. Lee brought the last.
     I hope you are both well and very good children which is the best News I can possibly hear from you. I cannot prevail with your Sister to write—I believe she is affraid you will shew her Letters and she is so proud that she thinks she cannot write well enough. I do not like it that she is not more socible with her Brothers. Thommy would write if he could. He sends Love, is a very good Boy, and wants to know if you cannot send him some present from Holland.
     Is my Charles grown as fat as his Brother? Can he talk French, Dutch, &c.
     Ask Mr. Thaxter to write me word whether he bought Mr. Trottes and Mrs. Welchs things. I know nothing about them. Tell Pappa I am like to have a fine Neighbour. General Warren has bought the Farm at Milton, that formerly belonged to Governor Hutchinson and moves in April.
     We have had a fine pleasent winter, as mild as the last was severe. How has it been in Holland, have you learned to skate finely?
     Master Samll’s Pappa is a going to France. I send this Letter by him. Col. Lawrence has got some for Pappa and Mr. Thaxter.—Your Grandpappa sends his Love to you, talks about you with much pleasure, so does your Grandmamma, who is so very infirm I fear you will never see her again. I do not see any prospect of your speedy return. It wants but a few days of 15 months since you left home. Do you not want to see the rugged rocks of Braintree again?
     Some day or other, I wish it may not be far distant when I shall embrace my dear Sons in their Native land. Till that period arrives I would have them ever mindfull of writeing to their affectionate Mother,
     
      A A
     
    